 


Exhibit 10.1


September 29, 2005


Mr. William Caton
1125 Terrace Court
Lake Geneva, Wisconsin 53147


Dear Bill:


In connection with our letter to you of even date herewith outlining our offer
of employment to you for the position of Executive Vice President and Vice
President, Finance (the “Offer Letter”), this agreement details the provisions
of your sign-on bonus, restricted stock grant and relocation bonus:


Sign-on Bonus: You will be entitled to receive a sign-on bonus of $600,000 in
cash which will be paid at the date of hire. If you are still employed by the
Company at February 1, 2006, you will be paid an additional $600,000 in cash at
that date. If you are still employed by the Company at February 1, 2007, you
will be paid an additional $647,500 in cash at that date; however, this amount
will be reduced by the amount of any Annual Incentive award to you for Fiscal
Year 2006, up to $397,500. In light of the restricted stock grant you will
receive at the date of hire (see next paragraph), you will be expected to
fulfill your entire stock ownership requirement by February 1, 2007 or the
Fiscal Year 2006 Annual Incentive payout date, whichever is earlier. To the
extent that you have not met the entire stock ownership requirement by that
date, restricted stock will be substituted for your Fiscal Year 2006 Annual
Incentive award, up to $397,500 in value.


Restricted Stock Grant: At the date of hire you will be granted $1,450,000 in
restricted stock, valued at the average of the high and low prices of a share of
Navistar common stock on the date of the grant. This restricted stock will vest
over a three year period (one-third after one year, one-third after two years,
and one-third after three years from the date of grant) and will be granted
pursuant to the terms and conditions of Navistar’s 2004 Performance Incentive
Plan.


Relocation Allowance: We understand and expect that you will relocate your
principal residence to the Warrenville area but will retain your Lake Geneva
home for weekend use. In light of this and in lieu of our normal relocation
policy, we will pay you $60,000 at the time you close on the purchase of your
principal residence in the Warrenville area.








E-1
 
 

--------------------------------------------------------------------------------


Exhibit 10.1 (continued)


This letter supplements the Offer Letter and if you have any questions regarding
the subject matter hereof, please call Greg Elliott, Vice President, Corporate
Human Resources and Administration, at (630) 753-2300.


Please acknowledge acceptance of our Offer Letter and this agreement by signing
below, keeping a copy of the same for yourself, and returning the original to
Mr. Elliott by September 30, 2005.


Sincerely,


/s/ Daniel C. Ustian                    


Daniel C. Ustian
Chairman, Chief Executive Officer, and President


Accepted:




/s/ William Caton______________
Candidate


Dated: __September 29, 2005____






































E-2